DETAILED ACTION
All pending claims 21-29 and 32-38 are presented for continued examination in this Office Action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.


Response to Arguments
Applicant filed Amendments/arguments and Remarks, filed on 08/23/2021, have been carefully considered and are responded in the following.

Applicant did not present arguments regarding the double patenting rejection.  It appears that the applicant has chosen to delay the response to the double patenting rejection.  Accordingly, the rejection remains.

Applicant’s arguments, see page 6-9, filed 08/23/2021, with respect to the 103 rejections of claims 21 and 31 have been fully considered and are persuasive.  The 103 rejections of claims 21 and 31 has been withdrawn. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-29 and 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,678,927 B2 (hereinafter “USPAT 927”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of using timeout signal in the reset process to prevent “Fault Injection Attacks” during boot or reset process of an embedded device.

Regarding claim 21, USPAT 927 anticipates an apparatus, comprising: 
a randomizer component (USPAT 927, CLM. 1: a randomizer component configured to generate a timeout signal); 
a control component coupled to the randomizer component (USPAT 927, CLM. 1: a control component) and configured to: 
execute a portion of a reset process (USPAT 927, CLM. 1: a control component configured to execute a portion of a reset process);
pause the reset process (USPAT 927, CLM. 1: pause the reset process), and 
USPAT 927, CLM. 10: generating a random timeout signal … waiting for the timeout signal); and 
continue the reset process after receiving the timeout signal from the randomizer component (USPAT 927, CLM. 1: continue the reset process after the timeout signal is detected).  

Regarding dependent claims 22-28 of the present application, they are obvious variants of the same subject matter as found in the reference application (similar to USPAT 927, CLMS. 12-17), and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Regarding claim 29, USPAT 927 anticipates the apparatus of claim 21, further comprising a boot read-only-memory (ROM) configured to store a plurality of boot codes for the reset process, wherein initiation of the rest process includes executing a first boot code after the reset release, which is randomized (USPAT 927, CLM. 5: a boot read-only-memory (ROM) configured to store boot code, wherein initiation of execution of the boot code after reset release is randomized), the reset process comprises a random delay between executing the first boot code and executing a second boot code such that execution time of the reset process is nondeterministic (USPAT 927, CLM. 6: wherein the boot code comprises a random delay between a first boot code function and a second boot code function, wherein execution time of a security function is nondeterministic).

Regarding claim 32, USPAT 927 anticipates a method, comprising: 
executing a portion of a reset process of a boot process for an electronic apparatus responsive to a reset signal (USPAT 927, CLM. 10: executing a portion of a reset process of the boot process responsive to the reset signal); 
USPAT 927, CLM. 10: generating a random timeout signal … waiting for the timeout signal; note that here the wait is time in which the reset process stops after a portion of the process is executed); 
receiving a timeout signal from a randomizer component (USPAT 927, CLM. 10: a random timeout signal after a random interval after executing the portion); and 
continuing the reset process after the timeout signal is received (USPAT 927, CLM. 10: resuming executing a remaining portion of the reset process responsive to the timeout signal).

Regarding dependent claims 33-38 of the present application, they are obvious variants of the same subject matter as found in the reference application (similar to USPAT 927, CLMS. 12-17), and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Allowable Subject Matter
Claims 21-29 and 32-38 are allowable over prior art for the following reasons:
The closest prior art, Hsu (US 20100007287 A1) in view of Le Roy (US 20180075888 A1) and Wu (US 20180189496 A1) does not disclose the features of independent claims 21 and 32, “execute a portion of a reset process; pause the reset process, and receive a timeout signal from the randomizer component; and continue the reset process after receiving the timeout signal from the randomizer component” in combination with other limitations recited in the respective claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        08/25/2021